Citation Nr: 1736220	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an increased initial rating for bilateral hearing loss, greater than 20 percent prior to July 1, 2010, and greater than 0 percent as of July 1, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.  Thereafter, he served in the Army Reserve and Army National Guard of West Virginia, Wyoming, and Colorado.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified in support of this appeal during a hearing held at the RO in March 2010, before a Decision Review Officer.  During the course of this appeal, he also requested hearings before the Board, but subsequently withdrew those hearing requests.    

The Board remanded these claims to the Agency of Original Jurisdiction for additional action in December 2011, August 2014 and October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for bilateral hearing loss, as of July 1, 2010, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  Skin cancer is not related to the Veteran's active service, including the reported in-service sunburn, and did not manifest to a compensable degree within a year of separation from active service.

2.  Prior to July 1, 2010, the Veteran had, at worst, level III acuity in the right ear and level III acuity in the left ear.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss, prior to July 1, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.85, Diagnostic Code (DC) 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA must notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).

Here, the Veteran does not assert that VA did not satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since undergoing VA examinations, he has not asserted that the examination reports are inadequate to decide the claims.  Therefore, no further notification or assistance is necessary.  

Service Connection for Skin Cancer

The Veteran seeks a grant of service connection for skin cancer on a direct basis, as related to active service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during that training.  38 U.S.C.A. § 101(24) (West 2014).  

According to the initial application for VA compensation, received in August 1994; written statements the Veteran submitted in May and October 2010, August 2015 and June 2017; and March 2010 hearing testimony, the Veteran has stated that he first sought treatment for skin cancer in 1984, 1985, or July 1986.  The Veteran stated that he was first treat for skin cancer when he was serving in the Colorado National Guard, while at a training camp in Rapid City, South Dakota.  Allegedly, at that time, he had an ulcerated, bleeding lesion on his scalp, which medical personnel did not treat.  Instead, they told him to stay out of the sun.  In 1994, a private physician excised that lesion, which was found to be cancer.  The Veteran believes that he developed the cancer secondary to a sunburn incurred while serving in the Colorado National Guard from February 1984 to October 1986.  

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Laypersons are not competent to offer opinions regarding medical nexus questions when those questions may not be resolved through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence is any evidence not requiring that a person have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that are lay-observable.  38 C.F.R. § 3.159(a)(2) (2016).  That may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a presumptive basis for a malignant tumor if the tumor manifests to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2016). 

Here, the Board finds that the preponderance of the evidence is against the claim on a direct or presumptive basis. 

Post-service treatment records and a report of VA examination conducted in August 2016 show the presence of a current disability.  Those records show that, since 1994, the Veteran has received treatment for multiple skin cancers, including basal, squamous, and basosquamous cell carcinomas and melanoma, affecting various parts of the body.  

The Veteran's lay assertions satisfy the in-service occurrence element of this claim as they establish that, during service, the Veteran experienced a sunburn.  A claimant is competent to report a lay-observable condition of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Unfortunately, service treatment records do not confirm the Veteran's assertion that, in addition to experiencing the sunburn, he first received treatment for skin cancer while serving in the Colorada Army National Guard.  Some of the Veteran's service treatment records are missing, having been destroyed in a fire that occurred at a facility housing such records, but not those compiled during the period of service in the Colorado Army National Guard during which he claims skin treatment.  Rather, records from February 1984 to October 1986 show that, although he sought treatment for medical conditions during that time period, including secondary to an automobile accident, he never mentioned any issues with the skin.  During a periodic examination conducted in October 1985, the Veteran reported a few medical issues unrelated to his skin and the examiner noted a normal clinical evaluation of the skin.  

Neither the evidence noted above, nor any other evidence of record shows a relationship between skin cancer and any period of service.  In August 2016, a VA examiner specifically addressed whether the Veteran's skin cancer was related to active service, including the reported sunburn.  On that date and later, in an addendum opinion, the examiner considered the Veteran's reported history.  The Veteran reported experiencing a bad burn in Wyoming in 1984 or 1985 directing traffic in the desert in regular Army battle dress uniform with his head covered but sleeves rolled up.  He stated that he was ordered to sit under a shade tree and then placed on light duty out of sun, and was given cortisone to put on arms.  The examiner physically examined the Veteran and confirmed that the Veteran had had multiple skin cancers in various parts of the body, including malignant neoplasms on the forehead and left ear, and found that the skin cancer was less likely than not related to service.  The examiner based that finding on an absence of evidence of skin cancer during service and sunburn in the areas where the cancer appeared.   

The examiner's finding seems to be supported by other medical evidence of record.  In December 1996, during a treatment visit for cardiovascular issues, the Veteran reported that he had been overexposed to sun throughout his life, during his employment.  He did not mention any exposure during service despite reporting other in-service events, including experiencing frostbite during service in Germany in the 1950s.

The Veteran has not submitted a medical opinion contradicting that of the VA examiner.  The Veteran's lay assertions represent the only evidence of record linking skin cancer to active service, including active duty or any period of ACDUTRA or INACDUTRA.  Unfortunately, those assertions may not be considered competent nexus evidence.  Although the Veteran is competent to describe when he experienced a sunburn or certain lay-observable skin symptoms, including bleeding sores or changes in skin appearance, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of whether any current skin cancer initially manifested as those symptoms or is otherwise related to service, including the reported sunburn.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Even assuming the Veteran were competent to provide a nexus opinion in this case, the Board finds that the assertions have been inconsistent.  Since 1994, when the Veteran first filed a claim for service connection for skin cancer, to August 2016, when the VA examiner most recently reviewed this claim, the Veteran's comments regarding when and where he experienced the sunburn and first received treatment for skin cancer have been inconsistent.  Initially, he claimed that he experienced a sunburn and first received treatment for skin cancer in the 1980s, while serving in the Colorado Army National Guard.  Most recently, he claimed that the sunburn occurred in Wyoming or South Dakota and that he could not recall receiving skin cancer treatment prior to the 1990s. 

In the absence of competent and credible evidence linking the Veteran's skin cancer to a period of active service, the Board concludes that skin cancer was not incurred in or aggravated by active service.  As the evidence establishes that the malignant cancer first necessitated treatment many years after separation from a period of active service, the Board further concludes that skin cancer may not be presumed to have been incurred in service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).

Higher Initial Rating for Hearing Loss Prior to July 1, 2010

The Veteran seeks an initial rating in excess of 20 percent for bilateral hearing loss, prior to July 1, 2010.  According to a written statement submitted in May 2009 and March 2010 hearing testimony, since February 2009, he claims that his hearing has worsened.  He claims the his hearing loss was more consistent with a 30 percent rating.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Where service connection for a disability has been established and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

The RO has rated the Veteran's bilateral hearing loss 20 percent, prior to July 1, 2010, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing loss disability ratings range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2016).

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII.  38 C.F.R. § 4.85 (2016). 

In cases of exceptional hearing loss, such as when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral with each ear being evaluated separately.  38 C.F.R. § 4.86(b) (2016).

During the course of this appeal, but prior to July 1, 2010, the Veteran underwent two VA audiological examinations, in February 2009 and December 2009, and submitted treatment records showing he has been seen for hearing loss, used hearing aids and had 53 percent hearing loss in the right ear and 48 percent hearing loss in the left ear.  

During the February 2009 VA audiological examination, an audiometer found the following pure tone thresholds, in decibels:

Hertz
1000
2000
3000 
4000
RIGHT
35
70
70
75
LEFT
35
70
70
75

An examiner noted average decibel loss of 62.5 in the right ear and 62.5 in the left ear and speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss bilaterally.  

Applying these findings to Table VI results in numeric designations of II for the right ear and III for the left ear.  Those numeric designations warrant the assignment of a 0 percent rating, no higher, under Table VII.  An exceptional pattern of hearing loss was not shown.

During the December 2009 VA audiological examination, an audiometer found the following pure tone thresholds, in decibels:

Hertz
1000
2000
3000
4000
RIGHT
50
75
80
90
LEFT
50
75
80
80

An examiner noted average decibel loss of 73.75 in the right ear and 71.25 in the left ear and speech discrimination of 84 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed moderate to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear. 

Applying these findings (rounded) to Table VI results in numeric designations of III for the right ear and III for the left ear.  Those numeric designations warrant the assignment of a 0 percent rating, no higher, under Table VII.  An exceptional pattern of hearing loss was not shown.

The puretone thresholds found do not meet the criteria for exceptional hearing loss.  Thus, a rating under 38 C.F.R. § 4.86 is not needed.  As those findings show, the Veteran's hearing loss worsened during the time period at issue here, but not to such an extent as to warrant an initial schedular rating in excess of 20 percent, prior to July 1, 2010.  

In certain circumstances, the Board may assign an increased or higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those listed as governing norms, including marked interference with employment and frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the Veteran's contentions, and medical records, although dated after July 1, 2010, show the Veteran's hearing loss interfered with certain job tasks involving communication, raising the issue of entitlement to a higher initial rating for hearing loss on an extraschedular basis.  However, as the rating criteria reasonably describe the level and symptomatology of the Veteran's hearing, the Board finds that referral for extraschedular consideration is unnecessary.  

The ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and include consideration of all clinical findings associated with that impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999VA sought the assistance of the Veterans Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not indicate the severity of communicative functioning, or, even with the use of hearing aids, presented an extreme handicap in the presence of environmental noise.  64 Fed. Reg. 25, 206 (May 11, 1999).

VHA's help was invaluable as it had conducted clinical studies of Veterans with certain patterns of hearing loss, which showed that, when those patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently indicate the extent to which a Veteran was impaired with regard to hearing in the ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994). 

The Board finds that the rating criteria are not inadequate.  The Board finds that the hearing loss is not shown to cause frequent hospitalization or marked interference with employment.  The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for bilateral hearing loss prior to July 1, 2010.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, prior to July 1, 2010, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a compensable rating for bilateral hearing loss, as of July 1, 2010, and entitlement to TDIU, but additional action is needed before the Board proceeds.  

In an October 2015 Remand, the Board requested that the Veteran be scheduled for a VA examination, during which an examiner was to provide an opinion as to whether the Veteran's service-connected disabilities, individually or collectively, made him unable to obtain and retain employment.  Although the Veteran had an examination and the examiner offered an opinion, the Board finds that opinion is incomplete.  Stegall v. West, 11 Vet. App. 268 (1998) (claimant is entitled to compliance with remand requests and Board commits error as matter of law not ensuring compliance).  The examiner lists all the ways the Veteran's hearing loss and tinnitus would affect various employment duties, but does not specifically conclude whether, considering all impaired tasks collectively, the Veteran is unable to obtain and retain employment.  

In addition, since the examination, the Veteran claims that, having undergone skin cancer on his ears, he is no longer able to wear hearing aids.  During a recent VA skin cancer examination, an examiner noted the loss of an ear.  Another VA audiological examination is thus necessary to rate the Veteran's current Veteran's hearing loss in light of this change.  

Accordingly, these claims are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA audiology examination.  The examiner must review the record, including post-service treatment records showing the extent of the Veteran's hearing loss, VA examination reports dated February 2009, December 2009, February 2015 and August 2016, showing the hearing loss impairs the Veteran's employability and the Veteran recently lost an ear to skin cancer.  The Veteran's recent written statements indicate that he can no longer wear hearing aids.  The examiner should evaluate the Veteran's ears for the purpose of determining whether the Veteran is no longer able to wear a hearing aid or hearing aids.  If that is the case, the examiner should opine regarding what additional functional loss results from the inability to wear hearing aids.  The examiner should also offer an opinion as to whether the service-connected disabilities, individually or collectively, make the Veteran unable to obtain and retain employment.  If the Veteran if felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should provide a rationale with references to the record for each opinion.  

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


